   Case: 1:21-cv-00181-DRC Doc #: 44 Filed: 06/02/21 Page: 1 of 1 PAGEID #: 708




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO




STATE OF OHIO,                                  Case No. 1:21-cv-00181-DRC

                 Plaintiff,                     District Judge Douglas R. Cole

         v.

JANET YELLEN, in her official capacity
as Secretary of the Treasury, et al.,

                 Defendants.



                              NOTICE OF APPEARANCE
       Michael Clendenen, Trial Attorney at the U.S. Department of Justice, Civil Divi-

sion, Federal Programs Branch, hereby enters his appearance as counsel of record for the

Defendants in the above-captioned matter.


DATED: June 2, 2021                      Respectfully submitted,

                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General

                                         /s/ Michael P. Clendenen
                                         Michael P. Clendenen
                                         Trial Attorney
                                         Civil Division, Federal Programs Branch
                                         U.S. Department of Justice
                                         1100 L Street, NW
                                         Washington, DC 20005
                                         Phone: (202) 305-0693
                                         E-mail: michael.p.clendenen@usdoj.gov

                                         Counsel for Defendants



                                            1
